Citation Nr: 0028467	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  88-48 961	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



VACATUR

The veteran served on active duty from April 1957 to August 
1958.  By a decision entered in August 1958, he was granted 
service connection for severe multiple neuritis, rated 100 
percent disabling, and a fracture of the left third 
metacarpal, rated zero percent disabling, effective from 
August 2, 1958 (the day immediately following his separation 
from service).

By a decision entered in November 1961, the rating for 
service-connected multiple neuritis was reduced to 60 
percent, effective from January 27, 1962.  By a subsequent 
decision entered in June 1964, the diagnosis of the condition 
was changed to well-compensated schizophrenia, and the rating 
was further reduced to 50 percent, effective from September 
1, 1964.

The 50 percent rating for schizophrenia remained in effect 
for many years, with temporary total ratings being assigned 
for multiple, discrete periods of hospitalization.  The Board 
of Veterans' Appeals (Board) denied a rating in excess of 50 
percent for a schizophrenic disorder by decisions entered in 
April 1986 and August 1989.

On the latter occasion, in August 1989, the Board also denied 
a claim for TDIU.  In so doing, the Board concluded that 
polyneuritis was not service connected "and thus do[es] not 
pertain to the issue of individual unemployability."

By a decision entered in July 1994, the RO granted (actually, 
re-established) service connection for polyneuritis, also 
shown as Guillain-Barre syndrome, effective from January 13, 
1992.  The RO assigned a 20 percent rating for weakness of 
the right upper extremity; a 20 percent rating for weakness 
of the left upper extremity; a 10 percent rating for weakness 
of the right lower extremity; a 10 percent rating for 
weakness of the left lower extremity; and a 10 percent rating 
for weakness of the lower facial muscles, bilaterally.  The 
RO also granted TDIU, effective from January 13, 1992.

In an April 1995 memorandum, the Director of the Compensation 
and Pension Service concluded that the decision entered in 
June 1964 was "clearly and unmistakably erroneous as it did 
not propose severance of the service-connected 
polyneuritis."  On that basis, the Director concluded that 
the ratings assigned for the residuals of polyneuritis should 
be made retroactively effective to September 1, 1964.  The 
Director further concluded that the 50 percent rating for 
schizophrenia was protected, and that the award of TDIU 
should be made effective from September 6, 1991, inasmuch as 
the Board had denied a claim for TDIU in August 1989, and the 
veteran had not thereafter filed another claim for TDIU until 
September 6, 1991.  (Implicit in the Director's conclusions 
was a determination that the Board's denial of TDIU in August 
1989 precluded the assignment of an effective date earlier 
that August 1989 for the subsequent award.)

In April 1995, the RO entered a decision assigning an 
effective date of September 1, 1964, for the award of service 
connection for residuals of polyneuritis.  The effect of the 
RO's decision was to increase the veteran's combined 
disability rating from 50 to 80 percent, beginning September 
1, 1964.  The RO also assigned an effective date of September 
6, 1991, for the award of TDIU.

Subsequently, in January 1999, the RO entered a decision 
granting the veteran an effective date of July 15, 1985, for 
the award of TDIU.  The RO noted that the Board had denied a 
claim for TDIU in August 1989, but concluded, in effect, that 
the RO was not bound by the Board's decision because the 
Board had not considered polyneuritis to be part of the 
veteran's service-connected disability picture.  When the 
disabling effects of polyneuritis were considered, the RO 
concluded, the evidence established entitlement to TDIU back 
to July 15, 1985.

Presently on appeal to the Board, under a separate docket 
number, is the issue of the veteran's entitlement to an 
effective date earlier than July 15, 1985, for the award of 
TDIU.  Normally, in a case such as this, the mere existence 
of the August 1989 Board decision, as it stands, and in the 
absence of a finding of CUE, would preclude, as a matter of 
law, the assignment of an effective date prior to the date of 
the Board's decision.

Here, however, there are special circumstances at work -
namely, the supervening, retroactive restoration of service 
connection for multiple residuals of polyneuritis-that offer 
compelling reasons for revisiting the Board's August 1989 
decision as to TDIU.  As noted previously, the disabling 
effects of polyneuritis were explicitly excluded from the 
Board's consideration of the TDIU question in August 1989.  
To hold the veteran to a Board decision on TDIU that (in 
hindsight) did not take into account all of his service-
connected disabilities would be fundamentally unfair.

VA regulations provide that an appellate decision may be 
vacated by the Board on the Board's own motion when there has 
been a denial of due process.  38 C.F.R. § 20.904(a) (1999).  
Here, the Board finds that the veteran was denied due process 
in connection with the adjudication of his TDIU claim in 
August 1989.  Consequently, that portion of the Board's 
August 24, 1989, denying the veteran's claim for TDIU, and 
that portion only, is hereby VACATED.  The remainder of the 
August 24, 1989, decision-pertaining to a claim for a rating 
in excess of 50 percent for a schizophrenic disorder-remains 
in full force and effect.

The RO has granted the veteran's claim for TDIU.  
Accordingly, there is no need for further action by the Board 
on the question of the veteran's entitlement to TDIU.  The 
issue of his entitlement to an effective date earlier than 
July 15, 1985, for the award of TDIU will be addressed in a 
separate disposition.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999).  The purpose of this order 
is to vacate a prior Board decision.  This order does not 
constitute a decision of the Board on the merits of the 
veteran's appeal.  38 C.F.R. § 20.1100(b) (1999).


